Case 3:21-mj-01020-JRK Document 8 Filed 01/22/21 Page 1 of 2 PageID 19


                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

vs.                                               Case No. 3:21-mj-1020-JRK

BRADLEY WEEKS


                                   ORDER

      The Defendant appeared before this Court pursuant to Rule 5(c)(3),

Fed.R.Crim.P., having been arrested on an Arrest Warrant, based on a Criminal

Complaint filed in the District of Columbia. The Defendant was advised of the

charges, penalties, his rights, the potential consequences, and of his right to

counsel.

      The Defendant appeared with counsel and freely, voluntarily, knowingly,

and intentionally waived his right to a preliminary hearing.

      Accordingly, it is hereby ORDERED:

      1.    The Defendant, having been released on conditions of release, is

directed to appear before a magistrate Judge, United States Courthouse, 333

Constitution Avenue N.W., Washington D.C., 20001, Courtroom 06, on January

26, 2021, at 1:00 p.m. via Zoom.
Case 3:21-mj-01020-JRK Document 8 Filed 01/22/21 Page 2 of 2 PageID 20




      2.    The Clerk of Court shall transmit to the District of Columbia any

appropriate documentation from the file and then close the file.

      DONE AND ORDERED at Jacksonville, Florida on January 22, 2021.




                                                    JAMES R. KLINDT
                                              United States Magistrate Judge




Copies to:
Assistant United States Attorney (Taylor)
Matthew R. Kachergus, Esquire
United States Marshals Service
United States Pretrial Services
Defendant (on bond)




                                      -2-
